DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-10 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
►	Recorded Prior Art fails to disclose or suggest combination process steps of method of manufacturing integrated circuit as characteristics recited in base claim 1 comprising locating the first mask scribe lane pattern between the light source and the first exposed portion; and illuminating the photomask, wherein the first mask scribe lane pattern substantially shields non-exposed portions of the photoresist layer of the wafer scribe lane from light exposure..
►	Recorded Prior Art fails to disclose or suggest combination process steps of method of manufacturing integrated circuit as characteristics recited in base claim 6 comprising  exposing, during a second exposure, the second portion of photoresist with the first mask scribe lane pattern such that an area of the second portion of photoresist that was exposed during the first exposure is re-exposed and such that an area of the second portion of photoresist that was protected from exposure during the first exposure is not exposed.
►	Rercorded Prior Art fails to disclose or suggest combination process steps of method of manufacturing integrated circuit as characteristics recited in base claim 17 comprising  the exposing producing a plurality of exposed regions of the photoresist layer from the second scribe lane pattern; translating the semiconductor substrate with respect to the mask such that first scribe lane pattern overlies the plurality of exposed regions; in a second exposure exposing the plurality of exposed regions a second time corresponding to the mask features in the first scribe line pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THANHHA S PHAM/Primary Examiner, Art Unit 2819